DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Lindquist.
Lindquist shows a pressure vessel comprising:  a first container 4; a second container 6 surrounding the first container and including a fluid port; a barrier space 8 extending between the first container and the second container; and a leak detection mechanism 28 connected to the fluid port on the second container (see Fig. 1) that is configured to detect a leak in the pressure vessel.  Regarding claim 9, the barrier space extends from an outer surface of the first container to the inner surface of the outer container.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist.
.
6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Murrell, Jr. et al.
Murrell, Jr. et al. teaches a leak detector comprising a pressure sensitive relief valve 30 (which comprises a pressure sensor as recited in claim 4, a relief valve as recited in claim 5, and the combination of the pressure sensor and the relief valve as recited in claim 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Lindquist by replacing the leak detection mechanism with a leak detection mechanism comprising a pressure sensor and a relief valve as taught by Murrell, Jr. et al. to accurately detect leaks in the pressure vessel.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Sagi et al.
Sagi et al. teaches a leak detector 100 system comprising an accumulator 110 to contain leaked fluids, in which the leaked can be measured if desired.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Lindquist by replacing the leak detection mechanism with a leak detection mechanism comprising an accumulator as taught by Sagi et al. to provide an accumulator to leak detection system to the pressure vessel so the amount of leaked fluid can be measured.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Sagi et al. and Childers et al.
Sagi et al. teaches a leak detector 100 comprising an accumulator 110 to collect leaked fluids and Childers et al. teaches an accumulator having a level sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Lindquist by .  
9.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Stovring et al.
Stovring et al. discloses a vessel 10 comprising a first container 20, a second container 40, a barrier space 23 between the containers, and a heat transfer element 30 within the barrier space to provide heat transfer to fluid in the space 23.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Lindquist by providing a heat transfer element within the barrier space to provide heat transfer to fluid within the space as taught by Stovring et al.  The heat transfer element extending from the first container to the second container would have involved a mere change in the size of a component (in this case 30), which is generally recognized as being within the level of ordinary skill in the art when the device will still carry out its intended functions with the modification.  The heat transfer element being formed to extend from the first container to the second container will provide an integrally formed first container, second container, and heat transfer element as recited in claim 11.  The heat transfer element as recited in claim 12 would have been a matter of design choice, since the prior art already teaches a heat transfer element as a coil.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763